The state, through her State's Attorney and private prosecution, files an able and exhaustive motion for rehearing herein which has caused us to carefully review the facts, but has not led us to change our conclusion regarding the disposition of the case. The alleged rape must have occurred in the presence of a young man friend of the prosecutrix, who was with her in the car during the evening, and, as she testified, was driving the car part of the time at least while appellant was endeavoring to accomplish his purpose. This young man is not used as a witness. It is disclosed by the cross-examination of the prosecutrix that she was of such experience as to have been out at night with various young men, some of whom hugged and kissed her at different times. *Page 253 
She seems to have been drinking various liquors with them upon these trips. We are not able to believe that upon a fair presentation of this case a jury will fix the punishment of this relator, if convicted, at death.
The motion for rehearing will be overruled.
Overruled.